Weiss, J.,
concurs in a memorandum. Weiss, J. (concurring). I respectfully concur in the result alone. There is no factual support in this record for the Court of Claims finding that claimant was discharged by Albin’s president on August 24, 1984. At that point in time, at the very least, claimant was still the attorney of record in the pending Court of Claims action and thus entitled to proper notice of his discharge (6 NY Jur 2d, Attorneys at Law, § 51, at 513). Moreover, a proper substitution of counsel, whether by court order or the filing of a consent to the change, was never effectuated (6 NY Jur 2d, Attorneys at Law, § 59, at 524-525). This fact is borne out by the November 27, 1984 correspondence from Judge Edward M. Murray to claimants with respect to the Assistant Attorney-General’s request for an adjournment. Under these circumstances, the State was remiss in participating in the discontinuance of the Court of Claims suit in derogation of claimant’s charging lien under Judiciary Law § 475. That the settlement was effectuated in the context of the Federal proceedings does not ipso facto preclude recovery, for the lien attaches to the client’s cause of action (see, Neimark v Martin, 7 AD2d 934, 935; see also, 7 NY Jur 2d, Attorneys at Law, § 185, at 113). Significant in this regard is the fact that the ultimate settlement amount agreed to in the Federal proceedings was the exact amount of money damages demanded in the first cause of action in the Court of Claims suit.
However, a definitive resolution on the merits need not be made, for as the Court of Claims aptly observed, the statutory waiver provision set forth in Court of Claims Act § 20 (6) *941serves to preclude the recovery of an attorney’s lien upon a judgment against the State. Accordingly, the claim was properly dismissed.